DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-11 are examined herein.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).

Election/Restrictions
Claims 1-9 and 12-13 (groups I and II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2022 wherein Group II, claims 10-11 and species B (first two years of life) were elected for examination.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the corresponding ages", however, there is insufficient antecedent basis for this limitation in the claim because it is unclear if the ages are toward intended uses or when the food is provided.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen.
Klassen: Age tailored nutritional compositions: WO 2009068549 A1; PUBLISHED: 2009-06-04.

Independent claim 10
Klassen teaches a method for providing nutrition to an infant in at least the first two years of life (see Ex.1 as shown below), comprising:

    PNG
    media_image1.png
    183
    469
    media_image1.png
    Greyscale





Klassen’s method of feeding infants, includes an array of nutritional compositions (see 1-2 weeks, 1-2 months, 3-4 months), comprises at least three infant formulas, including:
A first infant composition for use during the first month of life (see 1-2 weeks); 
A second infant composition for use during the second month of life (see 1-2 months); and
A third infant composition for use during the third to sixth months of life (see 3-4 months).

The protein content is taught to be in g/100kcal, wherein:
The protein content in the first composition is higher than the protein content of the second composition; and
wherein the protein content of the second composition is higher or equal to the protein content of the third composition; 
wherein the first infant composition is fed to infants during the first month of life, the second infant composition is fed to infants during the second month of life, and the third infant composition is fed to infants during the third to sixth months of life, at the corresponding ages.




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen, as applied to claim 10 above, further in view of Erdmann.
Erdmann: Age tailored nutritional compositions with varying protein content; WO 2015078938 A1, published: 2015-06-04.

As for claim 11, although Klassen intends on the multiple infant formulas to be provided/fed to infants, the teaching does not discuss the packaging thereof.
Erdman also teaches methods of providing a nutritional composition system comprising 2, 3, 4 or ever nutritional infant formula compositions, sequentially administered between birth and until 3-6 months, wherein each of these nutritional compositions has a protein amount that decreases with the sequence of administration, as the age of the infant increases (see page 5, aprox. lines 20-30).

Erdman further provides that formulas are provided in a kit, wherein they are packaged in separate units.  Each unit contains a sufficient amount of the different nutritional compositions, in powdered form, to prepare a single serving upon reconstitution with an appropriate amount of water (pg. 33, line 5+).  

Such a teaching provides that the nutritional compositions are packed in single dose units, each single dose unit comprising sufficient nutritional composition to prepare a single serving upon reconstitution with water, as claimed.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of providing nutritional composition system comprising multiple nutritional infant formulas, having a protein amount that decreases with the sequence of administration, as Klassen, to include that the nutritional compositions are packed in single dose units, each single dose unit comprising sufficient nutritional composition to prepare a single serving upon reconstitution with water, as claimed, because Erdmann illustrates that the art finds suitable such a step to be suitable for similar intended uses, including methods of providing nutritional composition system comprising multiple nutritional infant formulas, having a protein amount that decreases with the sequence of administration, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793